Order entered July 31, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00042-CV

                                 FIRST OVILLA, Appellant

                                               V.

                              JOHN PRIMM, ET AL., Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-01696-A

                                           ORDER
       Before the Court is appellee John Primm’s July 29, 2019 second motion for an extension

of time to file a brief on the merits. We GRANT the motion and extend the time to August 19,

2019. We caution appellee that further requests for extension will be disfavored.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE